PER CURIAM.
The judgment below is affirmed on all issues except the denial of prejudgment interest, which is reversed. The cause is remanded to the trial court for a judgment to be entered on the jury verdict with an award for prejudgment interest at the statutory rate to be computed as of the date of closing. Argonaut Insurance Company v. May Plumbing Company, 474 So.2d 212 (Fla.1985).
Affirmed in part, reversed in part, and remanded for calculation of prejudgment interest.
WIGGINTON and BARFIELD, JJ., and BEN C. WILLIS (Ret.), Associate Judge, concur.